UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission File Number: 000-52635 ACCELERIZE NEW MEDIA, INC. (Exact name of registrant specified in charter) Delaware 20-3858769 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) SUITE 322 LOS ANGELES, CALIFORNIA 90025 (Address of principal executive offices) (310) 903 4001 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding ofthe registrant’s Common Stock, $0.001 par value per share, was 31,250,352as of August 11, 2010. When used in this quarterly report, the terms “Accelerize,” “the Company,” “ we,” “our,” and “us” refer to Accelerize New Media, Inc., a Delaware corporation. CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION This quarterly report on Form 10-Q contains certain forward-looking statements. Forward-looking statements may include our statements regarding our goals, beliefs, strategies, objectives, plans, including product and service developments, future financial conditions, results or projections or current expectations. In some cases, you can identify forward-looking statements by terminology such as "may," "will," "should," "expect," "plan," "anticipate," "believe," "estimate," "predict," "potential" or "continue," the negative of such terms, or other comparable terminology. These statements are subject to known and unknown risks, uncertainties, assumptions and other factors that may cause actual results to be materially different from those contemplated by the forward-looking statements. These factors include, but are not limited to, our ability to implement our strategic initiatives, economic, political and market conditions and fluctuations, government and industry regulation, interest rate risk, U.S. and global competition, and other factors. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. The business and operations of Accelerize New Media, Inc. are subject to substantial risks, which increase the uncertainty inherent in the forward-looking statements contained in this report. Except as required by law, we undertake no obligation to release publicly the result of any revision to these forward-looking statements that may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Further information on potential factors that could affect our business is described under “Item 1A. Risk Factors” in our annual report on Form 10-K as filed with the Securities and Exchange Commission, or the SEC, on March 26, 2010 and in Item 1A hereto. Readers are also urged to carefully review and consider the various disclosures we have made in this report and in our annual report on Form 10-K. -2- ACCELERIZE NEW MEDIA, INC. INDEX Page PART I - FINANCIAL INFORMATION: Item 1. Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis And Results of Operations 19 Item 4. Controls and Procedures 22 PART II - OTHER INFORMATION: Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 6. Exhibits 24 SIGNATURES 25 -3- PART I-FINANCIAL INFORMATION Item 1. Financial Statements ACCELERIZE NEW MEDIA, INC. BALANCE SHEETS June 30, December 31, ASSETS (Unaudited) Current Assets: Cash $ $ Accounts receivable, net of allowance for bad debt of $16,541 and $20,525 at June 30, 2010 and December 31, 2009, respectively Prepaid expenses and other assets Domain name rights Deferred tax asset Total current assets Website development costs, net of accumulated amortization of $320,473 and $273,809 at June 30, 2010 and December 31, 2009, respectively Property and equipment, net of accumulated depreciation of $9,807 and $39,224 at June 30, 2010 and December 31, 2009, respectively Deferred financing fees Goodwill Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable and accrued expenses $ $ Deferred revenues- short-term Deferred tax liability Total current liabilities Convertible notes payable and accrued interest, net of debt discount of $135,093 and $174,154 at June 30, 2010 and December 31, 2009, respectively Deferred revenue- long-term Total liabilities Stockholders' Deficit: Preferred stock, $0.001 par value, 2,000,000 shares authorized: Series A,54,000 issued and outstanding at June 30, 2010 and December 31, 2009, respectively Series B, 116,625 issued and outstanding at June 30, 2010 and December 31, 2009, respectively Common stock; $.001 par value; 100,000,000 shares authorized; 31,619,787 issued and 31,559,787 outstanding at June 30, 2010; 30,149,567 issued and 29,629,567 outstanding at December 31, 2009 Additional paid-in capital Treasury stock ) ) Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ (1) Derived from audited financial statements See Notes to Unaudited Financial Statements. -4- ACCELERIZE NEW MEDIA, INC. STATEMENTS OF OPERATIONS Three-month periods ended Six-month periods ended June 30, June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues: Lead generation revenues $ Advertising and other revenues Debt solution revenues Software licensing revenues - - Total revenues: Operating expenses: Selling, general and administrative Total operating expenses Operating loss ) Other expense: Interest expense ) Net loss ) Less dividends series A and B preferred stock Net loss attributable to common stock $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Basic and diluted weighted average common shares outstanding See Notes to Unaudited Financial Statements. -5- ACCELERIZE NEW MEDIA, INC. STATEMENTS OF CASH FLOWS Six-month periods ended June 30, (Unaudited) (Unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Impairment of goodwill Fair value of shares issued for services - Fair value of warrants issued for services - Fair value of warrants revlaution - Fair value of options Fair value of shares issued for interest payment - Changes in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses Deferred tax asset ) Other assets ) ) Accrued interest Accounts payable and accrued expenses ) Deferred tax liability ) Deferred revenues ) ) Net cash used in operating activities ) ) Cash flows used in investing activities: Capital expenditures ) ) Website development costs - ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from notes payable - Payment of finders fee for notes payable - - Net proceeds from issuance of common stock for cash - Repurchase of shares of common stock ) ) Net cash provided by financing activities Net increase in cash Cash, beginning of period Cash, end of period $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash paid for income taxes $
